NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-50229

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00020-PA-1
 v.

ESEQUIEL DE JESUS GONZALEZ                      MEMORANDUM *
ORCINO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 2, 2017 **
                              Pasadena, California

Before: M. SMITH and NGUYEN, Circuit Judges, and SETTLE, District
Judge.***

      Esequiel de Jesus Gonzalez Orcino appeals his sentence following his guilty



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Benjamin H. Settle, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
plea to unlawful reentry under 8 U.S.C. § 1326(a). Specifically, he argues that the

district court failed to properly calculate his criminal history points, thereby

placing him in criminal history category IV instead of III. Because Gonzalez

Orcino failed to preserve any of his arguments below, we review for plain error.

See United States v. Guzman-Mata, 579 F.3d 1065, 1068 (9th Cir. 2009).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      1. The district court properly assessed Gonzalez Orcino two criminal history

points for committing the instant offense while on parole. See U.S.S.G. §

4A1.1(d). Although a § 1326 violation is considered a “continuing offense[,] . . .

the offense commences with the illegal entry.” United States v. Reyes-Pacheco,

248 F.3d 942, 946 (9th Cir. 2001) (internal citations omitted). Gonzalez Orcino

admitted to reentering the country without permission in February 2007 when he

was on parole. Contrary to his arguments on appeal, the February 2007

commission date has been reliably shown since Gonzalez Orcino admitted to this

date at sentencing.

      2. The district court also properly assessed one criminal history point for

Gonzalez Orcino’s 2003 conviction for violating California Penal Code § 422

because it occurred “within ten years of the defendant’s commencement of the

instant [illegal reentry] offense” in February 2007. U.S.S.G. § 4A1.2(e)(2)

(emphasis added).


                                           2
      3. The district court properly assessed one point for Gonzalez Orcino’s 2014

drug possession offense. Gonzalez Orcino pled guilty to violating California

Health and Safety Code § 11377 and was offered a drug diversion program. The

record reflects that he failed to appear at a subsequent hearing but does not show

that he was ever sentenced for this crime. The Sentencing Guidelines, however, do

not require the imposition of a sentence for this offense to be counted under section

4A1.1(c). U.S.S.G. § 4A1.2(a)(4). Moreover, even if he had successfully

completed the diversion program, a “diversionary disposition resulting from a

finding or admission of guilt . . . in a judicial proceeding” may also be considered

under the Guidelines. U.S.S.G. § 4A1.2(f).

      AFFIRMED.




                                          3